Citation Nr: 1520113	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-30 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a psychiatric disability, to include anxiety, depression, bipolar disorder, polysubstance abuse and posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for fracture, right fifth metacarpal.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at law



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the RO has characterized the claim as one for service connection of a psychiatric disability, to include anxiety and depression, and has denied entitlement to service connection for PTSD in a separate September 2012 rating decision.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The CAVC recognized that, "the appellant had neither the legal or medical knowledge to narrow the universe of his claim or his current condition."  Id. at 5. In this case, the record discloses a assessments of bipolar disorder, polysubstance abuse and that the Veteran seeks service connection for PTSD; therefore, the Board has re-characterized the issue on appeal in keeping with this practice.

The issues of entitlement to service connection for a psychiatric disability, to include anxiety, depression, bipolar disorder, polysubstance abuse and PTSD, entitlement to a compensable evaluation for fracture, right fifth metacarpal, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have bilateral hearing loss considered to be a disability for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service; nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letters dated in July 2011 and April 2012.  

VA has obtained the Veteran's service treatment and personnel records, assisted the Veteran in obtaining evidence, and afforded the Veteran an audiologic examination.  All known and available records relevant to the issue decided on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  It contains audiometrics sufficient to address the disability under 38 C.F.R. § 3.385.  As the examination report ultimately provides sufficient information such that the Board can render an informed determination, it is adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2014).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases, including hypertension and sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

With specific regard to service connection claims for hearing loss, VA regulations stipulate that hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records discloses no complaints of hearing loss.  Upon enlistment examination in April 1989, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
10
5
LEFT
15
Zero 
Zero
10
5

Upon periodic examination in February 1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
Zero
LEFT
10
Zero 
10
15
5

Upon separation examination in September 1991, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
Zero
5
5
LEFT
15
10
5
10
5

A review of the post-service evidence fails to disclose any audiometrics dated within the first post-service year, thus making it impossible to ascertain whether bilateral hearing loss was assessed or manifested to a compensable degree within this period.  Accordingly, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

A review of the post-service-evidence fails to show an assessment of bilateral hearing loss.  The Veteran was afforded a VA examination in August 2011.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
20
LEFT
10
10
10
15
30

Pure tone averages were 15 for the right ear and 16.25 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right and 96 percent in the left ear.  These audiometrics do not meet VA's requirements for considering hearing loss a disability for both ears.   Bilateral hearing loss was not assessed at the examination.  38 C.F.R. § 3.385.  Subsequent record do not document any such audiometrics or assessed hearing loss.

Entitlement to service connection for a bilateral hearing loss disability is not established. The Board acknowledges the Veteran's complaints regarding having hearing difficulties, which he is certainly competent to relate.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Nevertheless, it is clear that the diagnosis of bilateral hearing loss is not capable of lay observation, as it audiometric findings.  In the present case, the audiometrics do not meet VA's threshold for considering hearing loss a disability for VA purposes.  38 C.F.R. § 3.385. 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

REMAND

The Veteran seeks service connection for a psychiatric disability.  A review of the available service records documents assessed polysubstance abuse, but no other psychiatric disability.  See e.g. August 1990 service treatment record.  At discharge, the Veteran was assessed as having a history of cocaine abuse/probable dependency, but no other psychiatric disability.  

In furtherance of substantiating his claims, he was afforded VA examinations in August 2011 and August  2012.  Examination in August 2011 resulted in Axis I assessments of bipolar disorder and polysubstance abuse.  Examination in May 2012 resulted in Axis I assessments of depressive disorder, not otherwise specified (NOS) and polysubstance abuse, in sustained full remission.  No etiological opinions were offered, although the August 2012 examiner conspicuously remarked that the "Axis I diagnoses were related" and that the Veteran's polysubstance abuse was a progression of the primary diagnosis, i.e. depressive disorder NOS.  At examination, the Veteran related an onset of symptoms in service.  

Along these lines, it is noted that Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed as in the instant case after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Federal Circuit further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The examination reports are insufficient to decide the clam.  The reports do not contain opinions on the etiology of the Veteran's claimed psychiatric disabilities, and the Veteran's history coupled with the August 2012 examiner's indication that polysubstance abuse was an outgrowth of depression, NOS, suggest that the Veteran incurred a disability in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, the reports must be returned.  38 C.F.R. § 4.2.

The Veteran also seeks a compensable evaluation for fracture, right fifth metacarpal.  He has not been afforded a VA examination to address the severity of this condition, although the record indicates that he was scheduled for an examination to address this issue in May 2012, but failed to report.  His attorney requests that he be afforded an examination and indicates that the condition has worsened over time.  In light of the Board's remand, the Veteran should be afforded another opportunity to address this claim.  

The Board finds that the claim for a TDIU is inextricably intertwined with the issues remanded herein and must be deferred pending adjudication of those matters.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Upon remand, the Veteran should be invited to submit a VA Form 21-8940 in connection with the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of how to substantiate a claim under the theory of secondary service connection.

2.  Provide the Veteran a VA Form 21-8940 in connection with the claim for entitlement to a TDIU, and request that he supply the requisite information.

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the, presence, nature and likely etiology of any diagnosed psychiatric disability, to include anxiety, depression, bipolar disorder and PTSD.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims file should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disability, including anxiety, depression, bipolar disorder and PTSD, is/are attributable to service.

For each diagnosed psychiatric disability that is found to be at least as likely as not attributable to service, the examiner is asked to address whether it is at least as likely as not (50 percent or greater probability) the Veteran's polysubstance abuse was directly caused or aggravated by any such disability.  If it is determined that polysubstance abuse was worsened (i.e. aggravated) by any such disability, to the extent that it is possible, the examiner should indicate the approximate degree of disability or baseline severity of the his alcohol abuse before the aggravation and identify that aspect of the disability which is due to such aggravation.  Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

Any and all opinions must be accompanied by a complete rationale.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

The Veteran should be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to report for the examination.  See 38 C.F.R. § 3.655 (2013).

4.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his fracture, right fifth metacarpal.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.

The rationale for all opinions expressed should be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.

The Veteran should be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to report for the examination.  See 38 C.F.R. § 3.655 (2013).

5.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


